Citation Nr: 9927691	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  98-05 713	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to an increased rating for residuals of a 
fracture of the left wrist with osteoarthritis, currently 
rated as 10 percent disabling. 


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran served on active duty from June 1961 to September 
1965. 

This appeal to the Board of Veterans' Appeals (Board) arose 
from a rating decision in October 1997 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska, which denied an increased rating for the veteran's 
service-connected residuals of a fracture of the left wrist 
with osteoarthritis.  

In March 1998, the veteran entered claims of entitlement to 
service connection for headaches and a back condition.  In a 
rating decision issued in November 1998, the RO denied 
service connection for these conditions, finding that the 
veteran had not submitted a well-grounded claim for either 
claimed disability, and in November 1998 the veteran was 
notified of this decision.  Thereafter, the veteran entered a 
notice of disagreement in November 1998, and in May 1999 the 
RO issued a statement of the case.  However, as the record 
reflects that the veteran did not enter a substantive appeal 
to these decisions, these issues are not currently on appeal 
to the Board.  The Board may only exercise jurisdiction over 
an issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
1991); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
these issues are referred to the RO for appropriate 
consideration, including appeal to the Board should the 
veteran enter a timely substantive appeal as to either issue.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a fracture 
of the left wrist with osteoarthritis are primarily 
manifested by: advanced degenerative arthropathy; 
dorsiflexion of 12 degrees, plantar flexion of 8 degrees, 
radial deviation of 8 degrees, and ulnar deviation of 12 
degrees; pain with activity; and an old healed surgical scar.

2.  The veteran's service-connected residuals of a fracture 
of the left wrist with osteoarthritis present an exceptional 
or unusual disability picture with marked interference with 
employment, primarily due to intermittent flare-ups of left 
wrist pain with use. 
CONCLUSIONS OF LAW

1.  The schedular criteria for a rating in excess of 10 
percent for service-connected residuals of a fracture of the 
left wrist with osteoarthritis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.59, 4.71a, Diagnostic Codes 5003, 5215 (1998).

2.  The criteria for an extra-schedular 10 percent rating 
have been met. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.46, 4.59, 4.71a, 
Diagnostic Codes 5003, 5215 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the veteran has presented a 
claim that is "well grounded" within the meaning of 38 
U.S.C.A. § 5107(a).  That is, he has presented a claim that 
is plausible.  The United States Court Appeals for Veterans 
Claims (Court) has held that an allegation that a service-
connected disability has increased in severity is sufficient 
to render the claim well grounded.  See Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed.  

In this regard, the Board notes the veteran's request, both 
through his attorney's December 1997 letter and on his March 
1998 VA Form 9, for an additional "thorough and 
comprehensive" VA examination.  The veteran does not contend 
that an August 1997 VA examination of the wrist was 
inadequate for rating purposes, and did not indicate in what 
manner the examination might be alleged to be inadequate for 
rating purposes.   Nevertheless, the Board finds that both 
the August 1997 and March 1998 VA compensation examinations 
of the wrist are adequate for rating purposes.  Both 
examinations recorded a history, including from the veteran, 
conducted a physical examination, including range of motion 
testing, and entered diagnoses.  No further assistance to the 
veteran is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107(a). 

In his substantive appeal on a March 1998 VA Form 9, the 
veteran also listed as issues entitlement to an 
advisory/independent medical opinion and entitlement to 
adequate reasons and bases.  Notwithstanding the veteran's 
characterization of these issues as separately appealable 
issues, the question of entitlement to an 
advisory/independent medical opinion and whether a rating 
decision contains adequate reasons and bases are ancillary 
issues to the veteran's underlying claim; they are not 
separately appealable issues.  

With regard to a request for an independent medical opinion, 
the Board notes that the veteran has not asserted that the 
evidence is medically complex or controversial, only that he 
wants an independent medical opinion.  The regulation, 
38 C.F.R. § 3.328 (1998), provides that, when warranted by 
the medical complexity or controversy involved in a pending 
claim, an advisory medical opinion may be obtained from one 
or more medical experts who are not employees of VA.  
Approval shall be granted only upon a determination by the 
Compensation and Pension Service that the issue under 
consideration poses a medical problem of such obscurity or 
complexity, or has generated such controversy in the medical 
community at large, as to justify solicitation of an 
independent medical opinion.  As there is no evidence of 
record to show that the evidence is medically complex or 
controversial, referral for an advisory medical opinion is 
not warranted.  

The veteran is entitled to adequate reasons and bases as to 
all material issues of fact and law, which are herein 
provided.  See 38 U.S.C.A. § 7104(c)(1) (West 1991). 

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

Where there is a question as to which of two rating shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree 
of disability will be resolved in favor of the claimant.  38 
C.F.R. § 4.3.

Effective from February 1990, a 10 percent disability rating 
has been in effect for the veteran's service-connected 
residuals of a fracture of the left wrist with 
osteoarthritis.  In July 1997, the veteran filed a claim for 
increased rating, contending that the pain in his left wrist 
had "increased severely" and was constant, that range of 
motion of the left wrist had decreased, and that he was 
unable to move it in certain positions.  In the October 1997 
rating decision on appeal, the RO also found that an extra-
schedular rating was not warranted. 

The evidence of record reflects that in 1965 the veteran 
sustained a fracture of the left carpal navicular bone with 
non-union of the fracture.  The medical evidence shows that 
his left wrist disability remains symptomatic, including 
pain, particularly upon use.  In August 1997, he underwent an 
injection posterior interosseous nerve, which resulted in a 
50 to 70 percent relief of symptoms.  In December 1997, he 
underwent a left wrist posterior denervation, which resulted 
in some additional improvement of symptoms, although he 
continues to have advanced or marked degenerative arthropathy 
of the left wrist. 

The evidence in this veteran's case reflects that the 
veteran's service-connected residuals of a fracture of the 
left wrist are manifested by: advanced degenerative 
arthropathy; dorsiflexion of 12 degrees, plantar flexion of 8 
degrees, radial deviation of 8 degrees, and ulnar deviation 
of 12 degrees; pain with activity; and an old healed surgical 
scar.  Arthritis has specifically been service-connected as a 
part of this disability.  See 38 C.F.R. § 3.310(a) (1998) 
(when service connection is established for a secondary 
condition, it shall be considered a part of the original 
condition). 

I. Schedular Rating

As the veteran is found to be able to dorsiflex, plantar 
flex, and has radial and ulnar deviation of the left wrist, 
his major wrist, a rating in excess of 10 percent is not 
warranted based on measures of limitation of motion.  
Diagnostic Code 5215 provides that limitation of dorsiflexion 
of the major wrist less than 15 degrees, and palmar flexion 
limited in line with forearm, warrant only a 10 percent 
rating.  38 C.F.R. § 4.71a.  The Board has also considered 
the provisions of 38 C.F.R. § 4.7, which provides for 
assignment of the next higher evaluation where the disability 
picture more closely approximates the criteria for the next 
higher evaluation.  However, 10 percent is the highest rating 
for limitation of motion of the wrist.  38 C.F.R. § 4.71a, 
Diagnostic Code 5215. 

Even where, as in this veteran's case, arthritis due to 
trauma has been established as part of the service-connected 
disability, the rating is still based on limitation of motion 
of the left wrist.  Diagnostic Code 5010 provides that 
arthritis due to trauma, substantiated by X-ray findings, 
will be rated as degenerative arthritis.  38 C.F.R. § 4.71a.  
Degenerative arthritis, in turn, is rated under Diagnostic 
Code 5003 based on limitation of motion of the affected joint 
under the appropriate limitation-of-motion code, in this 
veteran's case Diagnostic Code 5215.  38 C.F.R. § 4.71a. 

The Court has stressed that, in evaluating diseases of the 
joints, VA has a duty to determine whether the joint in 
question exhibits weakened movement, excess fatigability, or 
incoordination, and whether pain could significantly limit 
functional ability during flare-ups or when the joint is used 
repeatedly over a period of time. See DeLuca v. Brown, 8 Vet. 
App. 202 (1995); 38 C.F.R. §§ 4.40, 4.45 (1998).  The Board 
recognizes that pain or weakness may result in additional 
functional limitation, and the Board has noted the veteran's 
subjective complaints of left wrist pain with activity.  
However, the evidence does not demonstrate that the pain 
reported by the veteran or weakness results in additional 
limitation of range of motion or limitation of function to a 
degree which more nearly approximates ankylosis of the left 
wrist.  Therefore, a higher rating under Diagnostic Code 5214 
for ankylosis of the wrist is not warranted.  Id.  There is 
no medical evidence of record to show that pain, weakness, or 
any other symptom results in additional functional limitation 
of the left wrist to a degree that wound support rating in 
excess of 10 percent under the applicable schedular rating 
criteria.

II.  Extra-Schedular Rating

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular rating can be provided in the 
interest of justice in cases where the schedular ratings are 
found to be inadequate.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

It is apparent that the veteran has left wrist pain, 
particularly with activity, flare-ups of left wrist 
symptomatology, and limitation of motion, including due to 
pain on motion.  In December 1997, a VA physician suggested 
that the veteran needed a fusion of the left wrist to give 
him less pain and to stabilize the wrist.  The evidence 
reflects that the veteran has severe or markedly degenerative 
arthropathy of the left wrist.  The veteran reported that he 
had worn a splint on his wrist since 1991, and the clinical 
evidence reflects that the veteran was issued a wrist brace. 

The Board finds that the veteran's service-connected 
residuals of a fracture of the left wrist with osteoarthritis 
present an exceptional or unusual disability picture with 
marked interference with employment, primarily due to 
intermittent flare-ups of left wrist pain with use.  The 
Board finds the schedular criteria to be inadequate to 
encompass all of the impairment produced by the veteran's 
left wrist disability.  38 C.F.R. § 3.321(b).  
With regard to interference with employment, an August 1997 
VA outpatient treatment entry reflects that the veteran was a 
Ditch Witch salesman, which involved operating some equipment 
for short distances.  In this context, the veteran reported 
that bumping the wrist resulted in pain, and that he had pain 
associated with activity.  In August 1997, the veteran 
reported difficulty with prolonged driving or difficulty 
gripping the steering wheel, due to pain in the left wrist.  
The Board finds it significant that the left hand is the 
veteran's dominant hand. 

An extraschedular rating in excess of 10 percent is not 
warranted, however.  The evidence reflects that veteran 
reported at a VA examination in March 1998 that, just as 
activities precipitate his symptoms, primarily pain with 
activity, rest would alleviate the symptoms.  The veteran's 
arthritis is not manifested by swelling.  Furthermore, the 
procedures in August and December 1997 were reported to have 
alleviated some of the left wrist symptomatology of which the 
veteran complained.  At a VA orthopedic examination in March 
1998, the veteran reported that the flare-ups occurred only 
every few weeks, and reported that, when he did not have a 
flare-up of the left wrist, he was even able to use the left 
wrist to help load trucks.  The Board has been unable to find 
a basis under any other regulation which would permit the 
allowance of ratings beyond those provided in this decision.














ORDER

A schedular rating in excess of 10 percent for residuals of a 
fracture of the left wrist with osteoarthritis is denied. 

An extra-schedular 10 percent rating for residuals of a 
fracture of the left wrist with osteoarthritis is granted, 
subject to the laws and regulations governing the payment of 
monetary awards.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 
  In a letter dated in November 1998, the veteran's attorney contends generally that an unspecified VA 
examination was inadequate for rating purposes.  However, as the context of that letter is in reference to the 
claims for service connection not currently on appeal, for example requesting nexus opinions, it appears that 
the allegation is in reference to the examination for the conditions for which service connection was sought, 
and does not pertain to the issue of increased rating for the left wrist disability.

